RAPALLO, J. reads opinion for affirmance of order as to defendants, LEARNED, DIXON, and PALMER, with costs and reversal of order, and affirmance of judgment entered on report of referee as to Stephens, with costs, deducting $100 with interest from September 1st, 1865, to December 18th, 1869, amounting to $130.08.
All concur.
Judgment accordingly. *Page 682 
The grounds of the decision are, that defendant Stephens, in his answer admits the agreement for credit, and making of draft, and as to him no proof was necessary. The $100 deducted was an error in computation.